Exhibit 10.21

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
GE Aviation: Grand Rapids, MI
THIS AGREEMENT ("Agreement") is made and entered into as of the Effective Date
by and between AR CAPITAL, LLC ("Buyer"), and TOWERS PARTNERS, L.L.C.
("Seller").
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.    Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)"Broker" shall mean CWD Real Estate Investment (Geoffrey Meekhoff
as its agent), acting as Seller's agent.
(b)"Closing" shall mean the consummation of the transaction contemplated
herein, which shall occur on the first business day of any calendar month on or
before January 2, 2014, unless Seller elects to close on December 30th or 31st
of 2013 and provides Buyer with at least ten (10) days notice of the same, as
selected by Seller, but in no event earlier than one (1) business day after the
last day of the Due Diligence Period (as defined herein) unless the Buyer waives
the full Due Diligence Period and elects to close earlier by providing written
notice thereof to Seller. The date of Closing is sometimes hereinafter referred
to as the "Closing Date." Neither party will need to be present at Closing, it
being anticipated that the parties will deliver all Closing documents and
deliverables in escrow to the Escrow Agent prior to the date of Closing.
(c)"Due Diligence Period" shall mean collectively (i) "First Due Diligence
Period" shall mean the period beginning upon the Effective Date and extending
until 11:59 PM EST on the date that is twenty eight (28) days thereafter with
respect to (A) all matters set forth in Section 6(a) relating to title except
such items that require a survey and (B) all items set forth in Section 6(b)(i),
and (ii) "Second Due Diligence Period" shall mean the period beginning upon the
date that Seller delivers to Buyer a written notice from Seller's general
contractor for the Property of the substantial completion (as below described)
of the Renovation Work under and as defined in the Lease ("Substantially
Complete") and extending until 11:59 PM EST on the end of the date that is
twenty-eight (28) days thereafter with respect to (i) all matters set forth in
Section 6(a) relating to title that require an as-built survey and (ii) all
items set forth in Section 6(b)(ii), or the date on which Seller receives
written notice of Buyer's waiver of the Due Diligence Period. For this purpose,
"substantial completion" exists when i) the "Exterior Renovation Work" under and
as defined in the Lease has been completed (subject to any punch list items),
and ii) the location of the exterior walls of the storage building which is part
of the "Interior Renovation Work" under and as described in the Lease have been
permanently set (such as laying of the foundation) allowing Buyer's surveyor to
accurately locate such walls on Buyer's survey. Both Due Diligence Periods also
sometimes referred to herein as "Due Diligence Period" or "Due Diligence
Periods" as proper reading requires.

1



--------------------------------------------------------------------------------




Seller shall deliver to Buyer all of the Due Diligence Materials (i) within five
(5) business days after the Effective Date with respect to Section 6(a) and
6(b)(i) and for each day that passes thereafter until all of the Due Diligence
Materials are delivered to Buyer, the Due Diligence Period and the Closing Date
shall be extended by one (1) business day or (ii) within five (5) business days
after commencement of the Second Due Diligence Period with respect to Section
6(b)(ii) and for each day that passes thereafter until all of the Due Diligence
Materials are delivered to Buyer, the Due Diligence Period and the Closing Date
shall be extended by one (1) business day.
(d)"Earnest Money" shall mean FIVE HUNDRED TIIOUSAND and NO/100 DOLLARS
($500,000.00). The Earnest Money shall be delivered to Escrow Agent within three
(3) business days after the Effective Date, The Earnest Money shall be deposited
by Buyer in escrow with Escrow Agent, to be applied as part payment of the
Purchase Price at the time the sale is closed, or disbursed as agreed upon in
accordance with the terms of this Agreement.
(e)"Effective Date" This Agreement shall be signed by both Seller and
Buyer. The date that is the day of execution and delivery of this Agreement by
both Seller and Buyer shall be the "Effective Date" of this Agreement. Delivery
shall occur upon the date of receipt of an original or copy (including copy by
email) of the fully executed Agreement.
(f)"Escrow Agent" shall mean Stewart Title Guaranty, 5935 Carnegie Blvd.,
Suite 301, Charlotte, NC 28209. Attention: Regina L. Fiegel, Telephone:
(704-401-2010), Telecopy: (704-401-2039); E-Mail: rflegal@stewart.com. The
parties agree that the Escrow Agent shall be responsible for (x) organizing the
issuance of the Commitment and Title Policy, (y) preparation of the closing
statement, and (z) collection and disbursement of the funds.
(g)"Guarantor" shall mean General Electric Company.
(h)"Guaranty" shall mean that certain Guaranty of the Lease dated August
13, 2013 (the "Guaranty") executed by Guarantor.
(1)    "Lease" shall mean that certain Lease dated as of July 31, 2013 (the
"Lease") between Tower Partners, LLC, as landlord, and GE Aviation Systems LLC,
as tenant ("Tenant"), as amended.
(j)    "Property" shall mean (a) that certain real property located at 3290
Patterson Avenue SE, Grand Rapids, Michigan 49512 being more particularly
described on Exhibit A, attached hereto and incorporated herein (the "Real
Property") together with all buildings, facilities and other improvements
located thereon (collectively, the "Improvements"); (b) all right, title and
interest of Seller under the Lease and all security deposits (if any) that
Seller is holding pursuant to the Lease; (c) all right, title and interest of
Seller in all machinery, furniture, equipment and items of personal property of
Seller attached or appurtenant to, located on or used in the ownership, use,
operation or maintenance of the Property or the Improvements; (d) all right,
title and interest of Seller, if any, to any unpaid award for (1) any taking or
condemnation of the Property or any portion thereof, or

2



--------------------------------------------------------------------------------








(2) any damage to the Property or the Improvements by reason of a change of
grade of any street or highway; (e) all easements, licenses, rights and
appurtenances relating to any of the foregoing; and (f) all right, title and
interest of Seller in and to any warranties, tradenames, logos (including any
federal or state trademark or tradename registrations), or other identifying
name or mark now used in connection with the Real Property and/or the
Improvements, but expressly excluding any such property to the extent owned by
Tenant.
(k) "Purchase Price" shall mean THIRTY EIGHT MILLION EIGHT HUNDRED FIFTY SIX
THOUSAND EIGHT HUNDRED EIGHTEEN and NO/100 DOLLARS ($38,856,818.00). The
Purchase Price is based on a capitalization rate of 6.6% and an Annual Net Rent
(hereinafter defined) of $2,564,550.00 per annum. If the Annual Net Rent on the
Closing Date is not the same, the Purchase Price shall be reduced by the
deficiency in rent paid or to be paid from the Closing Date until the Annual Net
Rent is the same.
(I)    Seller and Buyer's Notice address
(i)"Seller's Notice Address" shall be as follows, except as same
may be changed pursuant to the Notice section herein:
Tower Partners, L.L.C. 1830 Breton Rd SE
Grand Rapids, MI 49506 Attn: Brian Devries Tel. No.: 616-460-8044
Email: jpig00@aol.com
And to:
Bruce Lentz
601 3 Mile Rd NW, Fl 2 Grand Rapids, MI 49544 Tel. No.: 616-340-9995
Email: BruceLentz@aol.com
(ii)"Buyer's Notice Address" shall be as follows, except as same
may be changed pursuant to the Notice section herein:
Michael Weil
AR Capital, LLC
405 Park Avenue, 15th Floor

3



--------------------------------------------------------------------------------




New York, NY 10022
Tel. No.: 212.415.6505
Fax No.: 857.207.3397
Email: mweil@arlcap.com
And to:
Jesse Galloway
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel, No,: 212,415.6516
Fax No.: 646.861,7751
Email: jgalloway@arlcap.com
And Due Diligence Materials (if provided by email) to: duediligence@arlcap.com
With hard copies and/or cds to:
James A. (Jim) Mezzanotte
AR Capital, LLC
7621 Little Avenue, Suite 200
Charlotte, NC 28226
Tel. No.: 704.626.4400
Fax No.: 212.415.6507
Email: jmezzanote@arlcap.com
For the purposes of the definition of Due Diligence Period, delivery of Due
Diligence Materials occurs when emailed,
2.Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.
3.Payment of Purchase Price. The Purchase Price to be paid by Buyer to Seller
shall be paid by wire transfer of immediately available funds in the amount of
the Purchase Price plus or minus prorations, credits and adjustments as provided
in Section 4 and elsewhere in this Agreement to Escrow Agent, at the time of
Closing, or as otherwise agreed to between Buyer and. Seller.
4.Proration of Expenses and Payment of Costs and Recording Fees.

4



--------------------------------------------------------------------------------




(a)All real estate taxes, rollback taxes, personal property taxes, water and
sewer use charges, and any other charges and assessments constituting a lien on
the Property (collectively "Taxes and Assessments") due and payable on or before
the Closing Date are to be paid by the Tenant under the Lease. There shall be no
closing adjustments between the parties for Taxes and Assessments not yet due
and payable at Closing unless Tenant is not responsible for all such Taxes and
Assessments due in accordance with the provisions of the Lease.
(b)All rents shall be prorated as of the Closing Date with Buyer being credited
for rent attributable to the day of Closing through and including the last day
of the calendar month in which the Closing Date occurs; provided, however, if
the Closing Date shall occur within ten (10) days of the end of the month in
which Closing occurs, Buyer and Seller agree that Buyer shall be credited with
the following month's rent at Closing and Seller shall be entitled to retain any
rents received by Seller that are attributable to the month following the month
in which the
Closing Date occurs and Buyer agrees to the extent that it receives any rent
attributable to such month which was adjusted at Closing, it will refund such
amount to Seller as soon as reasonably possible.
(c)    Seller shall pay or be charged with the following costs and expenses in
connection
with this transaction which costs shall be referred to as "Seller's Closing
Costs":
100% of all Title Policy (as defined in Section 13 of this Agreement) premiums,
including search costs and a survey endorsement, but excluding any other
endorsements issued in connection with such policies other than endorsements
that Seller elects to purchase to cover title issues, if any;
(ii)Transfer taxes and conveyance fees on the sale and transfer of the
Property.
(iii)Broker's commission payments (for both leasing and states commissions
earned), in accordance with Section 24 of this Agreement; and
(iv)All fees relating to the granting executing and recording of the Deed for
the Property and for any costs incurred in connection with the release of
existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.
(d)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as "Buyer's
Closing Costs":

5



--------------------------------------------------------------------------------




(i)Title Policy premiums for any endorsements issued in connection with such
policies other than endorsements that Seller elects to purchase to cover title
issues, if any, and other than a survey endorsement;
(ii)all costs and expenses in connection with Buyer's financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and
(iii)Buyer shall pay for the cost of its own survey, Phase 1 environmental
study and due diligence investigations.
(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.
(f)    Seller and Buyer each shall pay one-half of all reasonable escrow fees
charged by
Escrow Agent.
S.    Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to
the Property by special warranty deed, free and clear of all liens, defects of
title, conditions, easements, assessments, restrictions, and encumbrances except
for Permitted Exceptions (as hereinafter defined).



6



--------------------------------------------------------------------------------




6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)Buyer shall order a title commitment (the "Title Commitment") from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All matters shown in the Title Commitment, survey or zoning report
("Title Matters") with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed "Permitted Exceptions".
However, Permitted Exceptions shall not include any mechanic's lien or any
monetary lien, or any deeds of trust, mortgage, or other loan documents secured
by the Property, (collectively, "Liens"). Seller shall be required to cure or
remove all Liens on or before Closing (by payment, bond deposit or indemnity
acceptable to Escrow Agent). Seller agrees to remove or cure any reasonable
objections of Buyer which are of a nature that are capable of being cured with
reasonable efforts prior to Closing provided Seller reasonably estimates it can
do so expending no more than Twenty Five Thousand Dollars ($25.000.00). Seller
shall have no obligation to cure any Title Matter objected to, except as
aforesaid, provided Seller notifies Buyer of any objections which Seller elects
not to remove or cure within five (5) business days following receipt of Buyer's
objections. In the event that Seller refuses or is unable to remove or cure any
objections, Buyer shall have the right to terminate this Agreement upon written
notice to Seller given within five (5) business days after receipt of Seller's
notice, upon which termination the Earnest Money shall be returned to Buyer and
neither party shall have any further obligation hereunder, except as otherwise
expressly set forth herein. If any matter not revealed in the Title Commitment
is discovered by Buyer or by the Escrow Agent and is added to the Title
Commitment by the Escrow Agent at or prior to Closing, Buyer shall have until
the earlier of (i) ten (10) days after the Buyer's receipt of the updated,
revised Title Commitment showing the new title exception, together with a
legible copy of any such new matter, or (ii) the date of Closing, to provide
Seller with written notice of its objection to any such new title exception (an
"Objection"), If Seller does not remove or cure such Objection prior to the date
of Closing, Buyer may terminate this Agreement, in which case the Earnest Money
shall be returned to Buyer (and if such Objection relates to a matter which was
known to Seller on the Effective Date or arises after the Effective Date and is
caused by an intentional act or omission of Seller, Seller shall reimburse Buyer
for all of its reasonable out of pocket costs and expenses incurred hereunder)
and neither party shall have any further obligation hereunder, except as
otherwise expressly set forth herein.
(b)Due Diligence:
(i)Within five (5) days following the Effective Date, Seller shall
provide to Buyer copies of the following documents and materials pertaining to
the Property to the extent within Seller's possession or reasonably obtainable
by Seller or Seller's counsel: (A) a complete copy of all leases affecting the
Property (unless the same have previously been provided to Buyer) and all
amendments thereto; (B) a copy of the most recent survey and site plan of the
Property; (C) a copy of the most recent enviromnental reports for the Property
(D) a copy of all architectural plans and specifications and construction
drawings and contracts for improvements to be located on the Property; (E) a
copy of Seller's most recent title insurance policies relating to the Property;
(F) all Seller contracts which currently affect the Property.

7



--------------------------------------------------------------------------------




(ii)Within five (5) days following the commencement of the Second
Due Diligence Period, Seller shall provide to Buyer copies of the following
documents and
materials pertaining to the Property to the extent within Seller's possession or
reasonably obtainable by Seller or Seller's counsel: (A) a copy of the
certificate of occupancy and zoning reports for the Property; (B) a copy of all
governmental permits/approvals; (C) a copy of all engineering and physical
condition reports for the Property prepared within the last five years; (D)
copies (or other reasonably acceptable evidence) of the Property's real estate
tax bills for the current tax year; (E) all service contracts and insurance
policies which affect the Property; (F) a copy of all warranties relating to the
improvements constructed on the Property, including without limitation any roof
warranties; and (G) a written inventory of all items of personal property to be
conveyed to Buyer, if any (the "Due Diligence Materials"). Seller shall deliver
any other documents relating to the Property reasonably requested by Buyer, to
the extent within Seller's possession or reasonably obtainable by Seller or
Seller's counsel, within three (3) business days following such request.
Additionally, during the term of this Agreement, Buyer, its agents and
designees, shall have the right to enter the Property, subject to the rights of
the Tenant and compliance with the Lease requirements for such entry (including
those in Lease Section 39), for the purposes of inspecting the Property,
conducting soil tests, and making surveys, mechanical and structural engineering
studies, inspecting construction, and conducting any other investigations and
inspections as Buyer may reasonably require to assess the condition and
suitability of the Property; provided, however, that such activities by or on
behalf of Buyer on the Property shall not damage the Property nor interfere with
construction on the Property or the conduct of business by Tenant under the
Lease; and provided further, however, that Buyer shall indemnify and hold Seller
harmless from and against any and all claims or damages to the extent resulting
from the activities of Buyer or its employees, agents or contractors on the
Property, and Buyer shall repair any and all damage caused, in whole or in part,
by Buyer or its employees, agents or contractors, and return the Property to its
condition prior to such damage, which obligation shall survive Closing or any
termination of this Agreement. Seller shall reasonably cooperate with the
efforts of Buyer and the Buyer's representatives to inspect the Property. During
the Second Due Diligence Period, Buyer shall be permitted to speak and meet with
Tenant in connection with Buyer's due diligence. Prior to the Second Due
Diligence Period, Seller shall provide Buyer with the name of a contact
person(s) for the purpose of arranging site visits. Buyer shall give Seller
reasonable written notice (which in any event shall not be less than two (2)
business days) before entering the Property and comply with all Lease
requirements related to such entry, and Seller may have a representative present
during any and all examinations, inspections and/or studies on the Property.
Buyer shall have the unconditional right, for any reason or no reason, to
terminate this Agreement by giving written notice thereof to Seller and the
Escrow Agent prior to the expiration of the Second Due Diligence Period, in
which event this Agreement shall become null and void, Buyer shall receive a
refund of the Earnest Money, and all rights, liabilities and obligations of the
parties under this Agreement shall expire, except as otherwise expressly set
forth herein.
In the event that the Due Diligence materials enumerated in Section 6(b)(ii)
above disclose any matters which need completion or correction, Buyer shall give
Seller written notice of such matters which shall then be completed or corrected
by Seller provided Seller need not expend

8



--------------------------------------------------------------------------------




more than Twenty Five Thousand Dollars ($25,000.00) to do so. Buyer's rights and
Seller's obligations with respect to any matters arising subsequent to the First
Due Diligence Period shall be in accordance with Sections 9(b).
(c)No later than the commencement of the Second Due Diligence Period,
Seller shall request Estoppel Certificates certified to "AR Capital, LLC, ARC
GEGRDMI001, LLC, and their lender, successors and assigns" (and simultaneously
provide Buyer with a copy of such request) from i) Tenant in the form attached
hereto as Exhibit F (the "Tenant Estoppel Certificate") and ii) from Guarantor
in the form attached hereto as Exhibit G (the "Guarantor Estoppel Certificate"),
and Seller shall use good faith efforts to obtain the same. Seller shall
promptly deliver to Buyer photocopies or pdf files of the executed estoppel
certificates when Seller receives the same. It shall be a condition of Closing
that Seller shall have obtained the Tenant Estoppel Certificate.
(d)Should Buyer request at least forty five (45) days before the scheduled
Closing Date, Seller shall use good faith efforts to obtain subordination,
non-disturbance and attornment agreement from Tenant in form and substance of
the agreement attached as an Exhibit to the Lease (the "SNDA").
7.Risk of Loss/Condemnation. Upon an occurrence of a casualty as to which
Seller receives notice from the Tenant under the Lease, or an occurrence of a
condemnation or taking, Seller shall notify Buyer in writing of same. Until
Closing, the risk of loss or damage to the Property, except as otherwise
expressly provided herein, shall be borne by Seller and Tenant as provided in
the Lease. In the event all or any portion of the Property is damaged in any
casualty or condemned or taken (or notice of any condemnation or taking is
issued) so that Tenant has a right of termination or abatement of rent under the
Lease, then, Buyer may elect to terminate this Agreement by providing written
notice of such termination to Seller within ten (10) business days after Buyer's
receipt of notice of such condemnation, taking or damage, upon which termination
the Earnest Money shall be returned to the Buyer and neither party hereto shall
have any further rights, obligations or liabilities under this Agreement, except
as otherwise expressly set forth herein. With respect to any condemnation or
taking (of any notice thereof), if Buyer does not elect to cancel this Agreement
as aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the awards, if any, for
the condemnation or taking, and Buyer shall be entitled to receive and keep all
such awards. With respect to a casualty, if Buyer does not elect to terminate
this Agreement or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price.
8.Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money upon
the instructions of Seller and Buyer on the Closing Date to be applied as part
payment of the Purchase Price, If for any reason the Closing does not occur,
Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject

9



--------------------------------------------------------------------------------




to the following provisions of this clause (a). Subject to the last sentence of
this clause (a), if for any reason the Closing does not occur and either party
makes a written demand (the "Demand") upon Escrow Agent for payment of the
Earnest Money, Escrow Agent shall give written notice to the other party of the
Demand within one business day after receipt of the Demand. If Escrow Agent does
not receive a written objection from the other party to the proposed payment
within five (5) business days after the giving of such notice by Escrow Agent,
Escrow Agent is hereby authorized to make the payment set forth in the Demand.
If Escrow Agent does receive such written objection within such period, Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions signed by Seller and Buyer or a final judgment of a court.
Notwithstanding the foregoing provisions of this clause (a), if Buyer delivers a
notice to Escrow Agent and Seller stating that Buyer has terminated this
Agreement on or prior to the expiration of the Due Diligence Period, then Escrow
Agent shall immediately return the Earnest Money to Buyer without the necessity
of delivering any notice to, or receiving any notice from Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys' fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent's mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys' fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent's duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent shall hold the Earnest Money in escrow and
shall disburse the Earnest Money pursuant to the provisions of this Section 8.
9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance
with the terms and provisions hereof, and Buyer defaults in any of its
obligations undertaken in this Agreement, Seller shall be entitled to, as its
sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller's sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer's default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant

10



--------------------------------------------------------------------------------




circumstances, (b) the amount specified as liquidated damages is not
disproportionate to the damages that would be suffered and the costs that would
be incurred by Seller as a result of having withdrawn the Property from the
market, and (c) Buyer desires to limit its liability under this Agreement to the
amount of the Earnest Money paid in the event Buyer fails to complete Closing.
Seller hereby waives any right to recover the balance of the Purchase Price, or
any part thereof, and the right to pursue any other remedy permitted at law or
in equity against Buyer. In no event under this Section or otherwise shall Buyer
be liable to Seller for any punitive, speculative or consequential damages.


Notwithstanding the foregoing, in the event of a willful or intentional default
of Buyer hereunder, Seller shall, in addition to the foregoing remedies, be
permitted to pursue any and all rights and remedies available to Seller at law
or in equity; provided, however, in no event shall Seller be liable to Buyer for
any punitive, speculative or indirect consequential damages.
(b)    In the event of a default in the obligations herein taken by Seller with
respect to the Property, Buyer may, as its sole and exclusive remedy, either:
(i) waive any unsatisfied conditions and proceed to Closing in accordance with
the terms and provisions hereof; (ii) terminate this Agreement by delivering
written notice thereof to Seller no later than Closing, upon which termination
the Earnest Money shall be refunded to Buyer, Seller shall pay to Buyer all of
the out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement, which return and payment shall operate to terminate this Agreement
and release Seller and Buyer from any and all liability hereunder, except those
which are specifically stated herein to survive any termination hereof; (iii)
enforce specific performance of Seller's obligations hereunder; or (iv) by
notice to Seller given on or before the Closing Date, extend the Closing Date
for a period of up to thirty (30) days (the "Closing Extension Period"), and the
"Closing Date" shall be moved to the last day of the Closing Extension Period.
If Buyer so extends the Closing Date, then Seller may, but shall not be
obligated to, cause said conditions to be satisfied during the Closing Extension
Period, If Seller does not cause said conditions to be satisfied during the
Closing Extension Period, then Buyer shall have the remedies set forth in
Section 9(b) (i) through (iii) above except that the term "Closing" shall read
"Extended Closing".
Notwithstanding the foregoing, in the event of a willful or intentional default
of Seller hereunder, Buyer shall, in addition to the foregoing remedies, be
permitted to pursue any and all rights and remedies available to Buyer at law or
in equity; provided, however, in no event shall Seller be liable to Buyer for
any punitive, speculative or indirect consequential damages.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by
Seller and Buyer, as set forth below, and delivery by Buyer to Seller of the
Purchase Price in accordance with the terms of this Agreement.
Buyer shall deliver to Escrow Agent, for the benefit of Seller at Closing, the
following executed documents:

11



--------------------------------------------------------------------------------




(a)An Assignment and Assumption of Lease and Guaranty, in the form attached
hereto as Exhibit C (the "Lease Assignment");
(b)An Assignment and Assumption of Contracts, Permits, Licenses and Warranties
in the form of Exhibit E (the "Contracts Assignment"); and
(c)A settlement statement setting forth the Purchase Price, all prorations and
other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
Seller shall deliver to Escrow Agent, for the benefit of Buyer at Closing, the
following executed documents:
(a)    A Special Warranty Deed in the form attached hereto as Exhibit B;
(b) The Lease Assignment;
(c) A Bill of Sale for the personal property, if any, in the form attached
hereto as Exhibit D;
(d) The Contracts Assignment;
(e) An original Tenant Estoppel Certificate dated no earlier than 45 days prior
to the date of Closing. In addition, the business terms of the Tenant Estoppel
Certificate must be in accordance with and not contradict the Lease. If the
Lease and any amendments, bearing the original signatures of the landlord and
tenant thereunder have not been delivered to Buyer previously or at Closing, a
copy thereof confirming that the copy is true, correct and complete shall be
attached to the Tenant Estoppel;
(f) An original Guarantor Estoppel Certificate dated no earlier than 45 days
prior to the date of Closing if obtained by Landlord;
(g) A settlement statement setting forth the Purchase Price, all prorations and
other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(h) All transfer tax statements, declarations and filings as may be necessary or
appropriate for purposes of recordation of the deed;
(i) Good standing certificate and a copy of the operating agreement of Seller
and member consents, if applicable, and such other documents as reasonably
requested by Escrow Agent;
(j) A certificate pursuant to Section 1445 of the Internal Revenue Code of 1986,
as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(k) An owner's title affidavit as to mechanics' liens and possession and other
matters in customary form reasonably acceptable to Seller, Buyer and Escrow
Agent;
(1)    An original SNDA fully executed and notarized by Tenant, if requested by
Buyer;

12



--------------------------------------------------------------------------------




(m)Letter to Tenant in form of Exhibit H attached hereto;
(n)A certificate of insurance or other evidence reasonably satisfactory to Buyer
memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Lease; and
(o)Such other instruments as are reasonably required by Escrow Agent to close
the escrow and consummate the purchase of the Property in accordance with the
terms hereof.



13



--------------------------------------------------------------------------------




At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in Buyer's deliveries clause
(b) and Seller's deliveries clause (g) above. Buyer shall have a onetime right
to extend the Closing for up to five (5) business days upon written notice to
Seller to be received by Seller on or prior to the date scheduled for the
Closing. If Buyer timely exercises this right to extend, any document that
Seller is obligated to provide that is "time sensitive" does not need to be
provided again by Seller. The Closing shall be held through the mail by delivery
of the closing documents to the Escrow Agent on or prior to the Closing or such
other place or manner as the parties hereto may mutually agree.
I I.    Representations by Seller. For the purpose of inducing Buyer to enter
into this
Agreement and to consummate the sale and purchase of the Property in accordance
herewith, Seller makes the following representations and warranties to Buyer as
of the date hereof and as of the Closing Date:
(a)Seller is duly organized (or formed), validly existing and in good standing
under the laws of its state of organization, and to the extent required by law,
the State in which the Property is located, Seller has the power and authority
to execute and deliver this Agreement and all closing documents to be executed
by Seller, and to perform all of Seller's obligations hereunder and thereunder.
Neither the execution and delivery of this Agreement and all closing documents
to be executed by Seller, nor the performance of the obligations of Seller
hereunder or thereunder will result in the violation of any law or any provision
of the organizational documents of Seller or will conflict with any order or
decree of any court or governmental instrumentality of any nature by which
Seller is bound;
(b)Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer afier the Closing other
than the Lease;
(d)Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(e)Seller has or upon the Closing Date will have fee simple title to the
Property, and, to Seller's knowledge, such title will be upon the Closing Date
free and clear of all liens and encumbrances except for Permitted Exceptions and
Seller is or will be the sole owner of the entire lessor's interest in the
Lease;

14



--------------------------------------------------------------------------------






(f)With respect to the Lease: (i) the Lease previously provided to Buyer is a
true, correct and complete copy of the Lease; (ii) the Lease is in full force
and effect and to Seller's knowledge there is no default thereunder; (iii) no
brokerage or leasing commissions or other compensation is or will be due or
payable to any person, firm, corporation or other entity with respect to or on
account of the current term of the Lease or any extension or renewal thereof
(except for the last installment of real estate brokerage commission owed to
CBRE / Grand Rapids, LLC, for the Lease term extension which installment shall
be paid at Closing); (iv) Seller has no outstanding obligation to provide Tenant
with an allowance to construct, or to construct at its own expense, any tenant
improvements other than for the payment of the Allowance Amount and for the
Renovations (each as defined in the Lease); and (v) The total scheduled annual
base rent (the "Annual Net Rent") for the extended term of the Lease commencing
January 1, 2014, will be $2,564,550.00 per annum with approximately five and one
half percent (5.5%) increases every three (3) years through December 3, 2025;
(g)There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;
(h)To Seller's knowledge, except as set forth in the environmental reports
previously or to be delivered by Seller to Buyer, no hazardous substances have
been generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, "Environmental Laws"). Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. For purposes of this
Subsection, "hazardous substances" shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws.
To Seller's knowledge, there are no underground storage tanks located on the
Property; and
(i)There are no warranties in effect for the Property other than on or before
the Closing the standard warranty provided by the general contractor for the
Renovation Work under the Lease,
The representations and warranties of Seller shall as provided above be restated
as of the Closing Date except to the extent Seller provides to Buyer a written
disclosure of any material inaccuracies in such. To the extent any such
inaccuracies were not known to Seller to exist as of the Effective Date, Buyer
shall either (i) waive such matter and proceed to Closing (with completion of
Closing to constitute such a waiver) or (ii) terminate this Agreement by giving

15



--------------------------------------------------------------------------------




written notice thereof to Seller and the Escrow Agent prior to the Closing in
which event this Agreement shall become null and void, Buyer shall receive a
refund of the Earnest Money, and all rights, liabilities and obligations of the
parties under this Agreement shall expire, except as otherwise expressly set
forth herein. The representations and warranties of Seller shall survive Closing
for a period of one (1) year.


12.Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws
of Delaware, is authorized to consummate the transaction set forth herein and
fulfill all of its obligations hereunder and under all closing documents to be
executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer's obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1)
year.
13.Conditions Precedent to Buyer's Obligations. Buyer's obligation to pay the
Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
date of Closing:
(a)Seller shall deliver to Buyer on or before the Closing the items set forth
for Seller's deliveries in Section 10 above;
(b)Buyer shall receive from Escrow Agent a current ALTA owner's form of
title insurance policy, or irrevocable and unconditional binder to issue the
same, with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer's good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the "Title
Policy");
(c)Tenant shall be in possession of the premises demised under the Lease,
open for business to the public and paying full and unabated rent under the
Lease;

16



--------------------------------------------------------------------------------




(d)The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(e)Seller shall have executed and delivered to Buyer the Escrow Agreement
(as defined in Section 17), if applicable



17



--------------------------------------------------------------------------------




In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement, if applicable.
14,    Conditions Precedent to Seller's Obligations. Seller's obligation to
deliver title
to the Property shall be subject to compliance by Buyer with the following
conditions precedent on and as of the date of Closing:
(a)Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof;
(b)Buyer shall deliver to Escrow Agent on the Closing Date the items set
forth for Buyer's deliveries in Section 10 above;
(c)Buyer shall have executed and delivered to Seller the Escrow Agreement,
if applicable; and
(d)The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing,
15.    Notices. Unless otherwise provided herein, all notices and other
communications
which may be or are required to be given or made by any party to the other in
connection herewith shall be in writing and shall be deemed to have been
properly given and received on the date: (i) delivered by facsimile
transmission, if to Seller to (616) 742-4346, and if to Buyer, (704) 626-4397,
(ii) delivered in person, (iii) deposited in the United States mail, registered
or certified, return receipt requested, or (iv) deposited with a nationally
recognized overnight courier, to the addresses set out in Section 1, or at such
other addresses and/or facsimile number as specified by written notice delivered
in accordance herewith; and in each case also sent by email, if to Seller to
brucelentz@aol.com, and if to Buyer to gsinger@arlcap.com. Notwithstanding the
foregoing, Seller and Buyer agree that notice may be given on behalf of each
party by the counsel for each party and notice by such counsel in accordance
with this Section 15 shall constitute notice under this Agreement.
16,    Seller Covenants. Seller agrees that it: (a) shall continue to operate
and manage
the Property in the same manner in which Seller has previously operated and
managed the Property; (b) shall use good faith efforts to complete construction
of the Renovations in a prompt and timely manner; (c) shall, subject to Section
7 hereof and subject to reasonable wear and tear, exercise its reasonable
efforts to assure the Lease tenant maintains the Property in the same (or
better) condition as exists on the date hereof; and (d) shall not, without
Buyer's prior written consent, which, after the expiration of the Due Diligence
Period may be withheld in Buyer's sole discretion: (i) amend the Lease in any
manner, nor enter into any new lease, license agreement or other occupancy

18



--------------------------------------------------------------------------------




agreement with respect to the Property; (ii) consent to an assignment of the
Lease or a sublease of the premises demised thereunder or a termination or
surrender thereof;


(iii) terminate the Lease nor release any guarantor of or security for the Lease
unless required by the express terms of the Lease; and/or (iv) except for the
Renovations, cause, permit or consent to an alteration of the premises demised
thereunder (unless such consent is non-discretionaiy). Seller shall promptly
inform Buyer in writing of any material event known to Seller adversely
affecting the ownership, use, occupancy or maintenance of the Property, whether
insured or not.
17.    Post-Closing Covenants. Should the Renovations under the Lease not be
completed by the Closing Date, the parties shall deposit into escrow with Escrow
Agent pursuant to an escrow agreement reasonably acceptable to Seller and Buyer
(the "Escrow Agreement") a portion of the Purchase Price equal to 135% of the
estimated cost of completing the Renovations, which estimate shall be reasonably
acceptable to Buyer (the "Construction Escrow Deposit"), After Closing, Seller
shall complete the Renovations and the Escrow Agreement shall provide:
(i)that Seller will have ninety (90) days to complete the Renovations as
required by the Lease;
(ii)once so completed, the full amount of the Construction Escrow Deposit will
be paid to Seller; and (iii) if Seller fails to complete all of the Renovations
within said 90-day period, then Buyer shall have the right to complete such and
receive payment of the cost thereof from the Construction Escrow Deposit and any
unused portion of the Construction Escrow Deposit shall be paid to Seller.
18.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.
19.    Entire Agreement. This Agreement constitutes the sole and entire
agreement
among the parties hereto and no modification of this Agreement shall be binding
unless in writing and signed by all parties hereto. No prior agreement or
understanding pertaining to the subject matter hereof (including, without
limitation, any letter of intent executed prior to this Agreement) shall be
valid or of any force or effect from and after the date hereof.
20.    Severability. If any provision of this Agreement, or the application
thereof to
any person or circumstance, shall be invalid or unenforceable, at any time or to
any extent, then the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
21.    No Representations or Warranties. Buyer hereby acknowledges, understands

19



--------------------------------------------------------------------------------




and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in "as-is" condition with no representation or
warranties whatsoever.


22.Applicable Law. This Agreement shall be construed under the laws of the State
or Commonwealth in which the Property is located, without giving effect to any
state's conflict of laws principles.
23.Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of one or more
separate exchanges (each an "Exchange") being made by each party pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated with respect thereto. In the event that either party
(the "Exchanging Party") desires to effectuate such an exchange, then the other
party (the "Non-Exchanging Party") agrees to cooperate fully with the Exchanging
Party in order that the Exchanging Party may effectuate such an exchange;
provided, however, that with respect to such Exchange (a) all additional costs,
fees and expenses related thereto shall be the sole responsibility of, and borne
by, the Exchanging Party (excluding attorney fees for the review and approval of
typical exchange documentation); (b) the Non-Exchanging Party shall incur no
additional liability as a result of such exchange; (c) the contemplated exchange
shall not delay any of the time periods or other obligations of the Exchanging
Party hereby, and without limiting the foregoing, the scheduled date for Closing
shall not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange
(except as expressly provided above). The Non-Exchanging Party shall not, by
reason of the Exchange, (i) have its rights under this Agreement, including,
without limitation, any representations, warranties and covenants made by the
Exchanging Party in this Agreement (including but not limited to any warranties
of title, which, if Seller is the Exchanging Party, shall remain warranties of
Seller), or in any of the closing documents (including but not limited to any
warranties of title, which, if Seller is the Exchanging Party, shall remain
warranties of Seller) contemplated hereby, adversely affected or diminished in
any manner, or (ii) be responsible for compliance with or deemed to have
warranted to the Exchanging Party that the Exchange complies with Section 1031
of the Code.
24.Broker's Commissions. Buyer and Seller each hereby represent that, except for
the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify

20



--------------------------------------------------------------------------------




and hold the other harmless from all loss, cost, damage or expense (including
reasonable attorneys' fees at both trial and appellate levels) incurred by the
other as a result of any claim arising out of the acts of the indemnifying party
(or others on its behalf) for a commission, finder's fee or similar compensation
made by any broker, tinder or any party who claims to have dealt with such party
(except that Buyer shall have no obligations hereunder with respect to any claim
by Broker). The representations, warranties and indemnity obligations contained
in this section shall survive the Closing or the earlier termination of this
Agreement.
25,    Assignment. Buyer may assign its rights under this Agreement, provided,
however, that no such assignment shall relieve Buyer of any of its obligations
hereunder until



21



--------------------------------------------------------------------------------




Closing is complete. Buyer is entering into this Agreement for and on behalf of
a related special purpose entity titled ARC GEGRDMI001, LLC ("Approved
Assignee") and intends to assign Approved Assignee its rights hereunder prior to
Closing which assignment shall be effective upon delivery of a copy of such
written assignment to Seller. The notice address for the Approved Assignee is
106 York Road, Jenkintown, PA 19046.
26.Attorneys' Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party's attorneys' fees and disbursements
and court costs incurred in such action.
27.Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
28.Anti-Terrorism. Neither Buyer or Seller, nor any of their direct or indirect
owners, are in violation of any Anti-Terrorism Law (as hereinafter defined) or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. "Anti-Terrorism Laws" shall
mean any laws relating to terrorism or money laundering, including: Executive
Order No. 13224; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
10756, as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws administered by the United States Treasury Department's
Office of Foreign Asset Control (as any of the foregoing may from time to time
be amended, renewed, extended, or replaced).
29.Confidentiality; Publicity,
(a)Except as necessary for the evaluation and consummation of purchase of
the Property under this Agreement, Buyer shall not, prior to the Closing, use
and will keep confidential, and shall cause each of its advisors, agents and
financing sources not to use and to keep confidential, all Confidential
Information (defined below). If this Agreement is terminated for any reason,
Buyer will return to Seller all Confidential Information. "Confidential
Information" consists of all information, in whatever form, obtained by or
through Seller about or related to the Property except such shall not include
information Buyer can establish was: (i) publicly known; (ii) already known to
Buyer prior to its disclosure by or through Seller, as demonstrated by Buyer's
written records; (iii) provided to Buyer by a

22



--------------------------------------------------------------------------------




third party not obligated to maintain such as confidential; or (iv)
independently developed by Buyer without use of or reference to the Confidential
Information obtained from or through Seller, as demonstrated by Buyer's written
records.
(b)Prior to the Closing, no public announcement or disclosure will be made
by either of Seller or Buyer with respect to the subject matter of this
Agreement without the prior
written consent of the other of them provided such shall not prohibit disclosure
made in connection with the enforcement of any right or remedy relating to this
Agreement
(c)    The provisions of this Section shall survive the Closing or the earlier
termination
of this Agreement.
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]



23



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
BUYER:
SELLER:
AR CAPITAL, LLC


By: /s/ Edward M. Weil, Jr.
Name: Edward M. Weil, Jr.
Title: President
Date: August 30, 2013
TOWER PARTNERS, L.L.C.




By: /s/ Brian G. DeVries
Title: Manager
Date: September 3, 2013



THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
ESCROW AGENT:
STEWART TITLE GUARANTY


By: /s/ Danielle Howell
Name: Danielle C. Howell
Title: Assistant Vice President
Date: September 3, 2013

24



--------------------------------------------------------------------------------




EXHIBITS
Exhibit A    Real Property
Exhibit B    Form of Special Warranty Deed
Exhibit C    Form of Assignment and Assumption of Lease and Guaranty
Exhibit D    Form of Bill of Sale
Exhibit E    Form of Assignment of and Assumption of Contracts, Permits,
Licenses
and Warranties
Exhibit F    Form of Tenant Estoppel
Exhibit G    Form of Guarantor Estoppel
Exhibit H    Form of Tenant Notice
Exhibit I    Intentionally Deleted
Exhibit J    Intentionally Deleted

25

